Madigan, J.
The plaintiff asks judgment for several amounts alleged to have been furnished by its overseers to the defendant as pauper supplies. Defendant being a minor, appears by her guardian, and the case is before the court on report.
The McDonald family being in distress, the mother applied to Freedom, where they had a settlement, for relief. The overseers, ■with- the mother’s consent, placed the defendant in the Girls’ Home, a charitable institution in Belfast, where in consideration of an entrance fee of fifty dollars paid by the plaintiff, she was to be cared for until eighteen, a period of about twelve years. For this amount,- for $11.75 expenses incidental to her commitment to the home, for $11.65 paid for clothing and sustenance, and for $8.60 interest on the account plaintiff asks judgment.
As her distributive share in her deceased father’s estate the defendant will receive, less probate and other expense, about eighty dollars. The contention of her counsel that because of this she *527was not entitled to aid from the town is without merit. The pittance due was not available, and being in distress it was her right to receive and the town’s duty to render immediate aid. For all items which properly can be classed as pauper supplies the plaintiff is legally entitled to judgment. Revised Statutes, chap. 27, sec. 47. Norridgewock v. Solon, 49 Maine, 385, and Hutchinson v. Carthage, 105 Maine, 134. The entrance fee and the expense of commitment do not come under this classification. Her commitment to the Home by the plaintiff, being absolutely without statute authority, sums paid therefor are not chargeable to the defendant as pauper supplies. Sec. 12, chap. 27, R. S., relied on by the plaintiff neither expressly or by implication gives the right contended for. Care and relief of paupers, supervision of their employment, do not mean commitment to institutions for a term of years. Smith v. Peabody, 106 Mass., 262, and Smith v. Toles, 106 Mass., 265, are based on a statute expressly stating that paupers may be relieved or employed either in the workhouse or alms house, or in such manner as the city or town directs, or otherwise at the discretion of the overseers. Under such broad authority the court most properly justified the placing of needy minors in an institution suited to their care.

Judgment for $11^65 and interest from date of the writ.